Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 1 of 7

Fi|l in this information to identify your case:

Debtor 1

Debtor 2
(Spouse. if filing)

[:] Check if this is an
amended plan. and list
below the sections of the
plan that have been

First Name Middle Name Last Name Changed.

Avan'e A Hansen
First Name Mlddle Name Last Name

 

 

United States Bankruptcy Court for the: Northem District of lndiana

Case number
(rf known)

 

 

Official Form 113
Chapter 13 Plan 12/11

 

 

 

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
Plans that do not comply with local rules and judicial rulings may not be confirmable.
/n the following notice to creditors, you must check each box that applies.
To ‘(our rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
C"ed't°'$: You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. |f you do
not have an attorney, you may wish to consult one.
lf you oppose the plan’s treatment of your claim or any provision of this plan. you or your attorney must file an
objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Ru|e 3015. |n addition, you may need to file a timely proof of claim in order to be
paid under any plan.
The following matters may be of particular importance Debtors must check one box on each line to state whether or
not the plan includes each of the following items. lf an item is checked as “Not lncluded” or if both boxes are
checked, the provision will be ineffective if set out later in the plan.
1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in a g |;| Not
partial payment or no payment at all to the secured creditor lncluded lncluded
1 .2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, E| w Not
set out in Section 3.4 lncluded lncluded
1.3 Nonstandard provisions, set out in Part 8 w C| Not
lncluded lncluded

 

 

 

 

 

m Plan Fayments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$2,775_00 per month for 60 months.

 

lf fewer than 60 months of payments are specified. additional monthly payments will be made to the extent necessary to make the

payments to

creditors specified in this plan.

 

Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 2 of 7

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.
E| Debtor(s) will make payments pursuant to a payroll deduction order.
n Debtor(s) will make payments directly to the trustee.

n Other (specify method of payment):

 

2.3 lncome tax refunds.
Check one.
[| Debtor(s) will retain any income tax refunds received during the plan term.

m Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
and will turn over to the trustee all income tax refunds received during the plan term_

w Debtor(s) will treat income tax refunds as follows:
Debtor will pay all Net Tax Refund received over $750.00 to Trustee.

 

2.4 Additiona| payments.
Check one.

w None. lf “None" is checked, the rest of § 2.4 need not be completed or reproducedl

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $166,500.00

mreatment of Secured Clalms

3.1 Maintenance of payments and cure of default, if any.
Check one.

C] None. If 'None" is checked, the rest of § 3.1 need not be completed or reproduced

m The debtor(s) will maintain the current contractual installment payments on the secured claims listed belowl with any changes

required
by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the
trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed
on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed
below as to the current installment payment and arrearage. |n the absence of a contrary timely filed proof of claim, the
amounts stated below are controlling. lf relief from the automatic stay is ordered as to any item of collateral listed in this
paragraph, then. unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all
secured claims based on that collateral will no longer be treated by the plan. The linal column includes only payments disbursed
by the trustee rather than by the debtor(s).

 

Name of Creditorl Co|latera| Current Amount of interest rate Monthly Estimated
lnsta|lment arrearage on plan total
Payment (if any) arrearage Paymenf Ofl Paymenw
(includlng (if arrearage »by trustee
escrow) applicable)

Fifth Third Bank $994.87 $17.500.00 0.00 % Pro-Rata $77,200.00

Collateral Disbursed by:

8515 Delaware Street Highlandl lN 46322 m Trustee

m Debtor(s)

lnsert additional claims as needed

3.2 Request for valuation of security, payment of fully secured claimsl and modification of undersecured claims. Check one.

Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 3 of 7

n None. lf "None” is checked, the rest of § 3.2 need not be completed or reproduced
The remainder of this paragraph will be effective only if the applicable box ln Fart 1 of this plan is checked.

m The debtor(s) request that the court determine the value of the secured claims listed below.For each non - governmental secured
claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headedAmount of secured
claim. For secured claims of governmental unlts. unless otherwise ordered by the court, the value of a secured claim listed in a
proof of claim filed in accordance with the Bankruptcy Ru|es controls over any contrary amount listed below. For each listed
claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan_lf the amount of a creditor's secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan.Unless othenivise ordered by the court, the amount of the
creditor's total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph

The holder of any claim listed below as having value in the column headedAmount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law1 or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the

 

creditor.

Name of creditorl Estimated Va|ue of Amount of Amount of interest rate Monthly Estimated

Collateral amount of collateral claims secured payment to total of
creditor’s senior to claim creditor monthly
total claim creditor's payments

claim
GM Financia| $5,592.51 $3,438.00 $0.00 $3,438.00 5.50 % $74_17 $3,857.03
Collateral avg`

2013 Honda Fit
viN: JHMGE:4200007791

insert additional Clal'm$ 85 needed

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.

E| None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced

m The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s). as specified below. Unless othenivise ordered by the courtl the claim amount stated on
a proof of claim hied before the liling deadline under Bankruptcy Ru|e 3002(c) controls over any contrary amount listed below.
ln the absence of a contrary timely nled proof of claim, the amounts stated below are controlling The final column includes
only payments disbursed by the trustee rather than by the debtor(s).

 

Name of Creditor l Collateral Amount of claim interest Monthly plan payment Estimated total
rate payments by
trustee
Exeter Finance, LLC $20,932.81 5.50 % $451.70 avg. $23,488.27
Collateral Disbursed by:
2018 Jeep Renegade m Trustee
viN; zAcheBBx.iP.isiioa m Debtor(s)

insert additional claims as needed

Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 4 of 7

3.4 Lien Avoidance
Check one.

M None. lf “None” is checked, the rest of § 3.4 need not be completed or reproduced

3.5 Surrender of collateral.
Check one.

m None. lf "None" is checked, the rest of § 3.5 need not be completed or reproduced

m Treatment of Fees and Priority Claims

4.1 Genera|
Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
full without postpetition interest

4.2 Tn.istee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 4.50 % of plan
payments; and during the plan term, they are estimated to total $7,259.82 .

4.3 Attomey's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00 .

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.

[| None. lf "None” is checked, the rest of § 4.4 need not be completed or reproduced

w The debtor(s) estimate the total amount of other priority claims to be $2,354.64 .

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.

w None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced

m Treatment of Nonpriority unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the
option providing the largest payment will be effective Check all that apply,

n The sum of _.

E| _ of the total amount of these claims, an estimated payment of
m The funds remaining after disbursements have been made to all other creditors provided for in this plan.

lf the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
$0.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

w None. lf “None" is checked, the rest of § 5.2 need not be completed or reproduced

5.3 Other separately classified nonpriority unsecured claims. Check one.

Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 5 of 7
w None. /f "None" is checked, the rest of § 5.3 need not be completed or reproduced

m Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified Al| other executory
contracts and unexpired leases are rejected. Check one.

m None. lf "None” is checked, the rest of § 6.1 need not be completed or reproduced

mesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box.'

n plan confirmation

M entry of discharge

U other:

Nonstandard Plan Provisions

8.1 Check "None” or List Nonstandard Plan Provisions

 

a None. if “None" is checked, the rest of Part 8 need not be completed or reproduced

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included_in the Oflicial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective

The following plan provisions will be effective only if there is a check in the box "lncluded” in § 1.3.

Homestead Hazard insurance and Real Estate Taxes
The Servicer of Debtor's Moitgage loan shall continue to pay Hazard insurance and Real Estate Taxes as they come due as part of
the Escrow Agreement maintained under the Mortgage.

proceeds from Hansen v. Liberty Mutual insurance
Proceeds received from the pending lawsuit as against Liberty Mutual insurance will be applied to repair Debtor's residence, and
two-thirds of any amounts not used to repair the residence shall be paid into the Plan to the Trustee.

m Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

lf the Debtor(s) do not have an attorney, the Debtor(s) must sign below; othen/vise the Debtor(s) signatures are optiona/. The attorney for
the Debtor(s), if any, must sign below.

 

 

 

 

X X
Signature of Debtor 1 Signature of Debtor 2
Executed on 04/12/2019 Executed en
MM/oo/¥YYY MM,DD,YYYY
X Date 04/12/2019
Signature of Attorney for Debtor(s) MM ' DD / VYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.

Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 6 of 7

m Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s) do not have an attorney the Debtor(s) must sign beiow; otherwise the Debtor(s) signatures are optional_ The attorney for
the Debtor(s), if a fslgn below_

      
 

X
Signature of Debtor 2

   

Signature of Debt 1

Executed on 0_4/12/2019 Executed en

 

 

M_M’DD""' YY him/norvva
/%- Date 04/12/2019
XSignature of Attorney for Debtor(s iviivi ion r\r‘rYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Forrn 113, other than any
nonstandard provisions included in Part 8.

Case 19-21196-|<| Doc 3 Filed 04/30/19 Page 7 of 7
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse lf there is any difference between the amounts
set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Sectlon 3.1 total) $77,200.00
b. l\l|odified secured claims (Part 3, Section 3.2 total) $3,857.03
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $23,488.27
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $9,614.46
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $0.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6. 1 total) $0.00
j. Nonstandard payments (Part 8, $0.00

total) + __-

 

Total of lines a throughj $114,159.76

 

 

 

